DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species listed below in the reply filed on 12/7/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The following species were elected by Applicant:
Inorganic UV-absorbing agent – barium titanate;
Dispersant – neutralized polyacrylic acid; and
Surface to be protected – skin.
Claims 74-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2020.
The elected species of the barium titanate and polyacrylic acid, in combination, appear to be free of the prior art (see parent Application 15/714723), therefore the Examiner has moved on to another species.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 67-68 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 11 of prior U.S. Patent No. 10,675,229. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 56-66 and 69-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,675,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the teaches a UV protective composition comprising the same inorganic UV-absorbing agent and dispersant, such as polyacrylic acid in the same weight ratios.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and b
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 56-60, 64, 69-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2004/0167008).
The instant claims are directed to a composition comprising nanoparticles of barium titanate or bismuth vanadate and a dispersant. 
Hsu discloses a process for preparing a ceramic powder suspension  A dispersant is dissolved in a solvent and the ceramic powder is then added into the solvent with the dispersant (Abs). 
Example 3 discloses a barium titanate powder and deionized water provided at a weight ratio of about 3:2  The composition also comprises a dispersant in varying amounts.
It is noted that instant claim 1 nor the specification define the dispersant, as the prior art teaches the barium titanate to be dispersed in water (i.e. solvent), the water is considered to read on the claimed dispersant associated with nanoparticles as the water would disperse the powder and is considered to partially envelop said UV absorbing agent. 
Hsu makes obvious a ratio of dispersant to barium titanate of .667 : 1 which falls within the claimed ratio of both instant claims 56.
However, Example 3 does not teach the median particle diameter.  
Hsu teaches that the particle size distribution of barium titanate varies based on the dispersants used.  When using PAAM/DAAE the average particle size of the dispersion is about 0.9 microns ([0039] and Fig. 1).  Hsu teaches that when 0.8% of PAAM/DAAE is used the particle size is about .085 microns (85nm), but is about .272 microns when PMAAN is used.  PAAM/DAE provides a better dispersion to the 
While Hsu does not teach a particle diameter of at most 80, it is noted that 85nm is sufficiently close to 80nm that a person of skill in the art would expect a composition having nanoparticles of 80nm and one having 85nm to have similar properties absent factual evidence to the contrary.
MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)."
While Hsu does not teach the particle size on a particle number basis, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 
The instant claims recite “UV-protective” composition, the phrase “UV-protective” is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art makes obvious the structural limitations being claimed, the composition of the prior art is capable of being a UV-protective composition, absent factual evidence to the contrary.
Claims 56-60, 64 and 70-72 recite properties of the instant composition or properties of BaTiO3 , such as critical wavelength, UV absorbance selectivity, polydispersity, etc.  As the prior art makes obvious the structural limitations of the instant claims, the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary.
Claims 56-58, 61-63, 65-66 and 69-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 2010/0092736).
The instant claims are directed to a composition comprising nanoparticles of barium titanate or bismuth vanadate and a dispersant. 
Nishikawa discloses an ultraviolet inkjet set composed of a yellow ink, a magenta ink and a cyan ink.  The ultraviolet-curable inkjet ink set is characterized in that the yellow ink contains at least a bismuth vanadate compound (selected from a finite number of options) (Abs).  
Nishikawa teaches that a dispersant can be added.  Dispersants include surfactants and a polymeric dispersant.  The dispersant can be used in amounts of 5-150 parts by weight relative to 100 parts of the pigment [0041-0043]. 
Example 1 discloses the production of yellow ink comprising 3 parts by weight of bismuth vanadate and 3 parts by weight polymeric dispersant, thus teaching a weight ratio of 1:1 of dispersant to bismuth vanadate which overlaps with the ratio recited by instant claim 56.  The average particle diameter of the pigment used was 89nm.
While Example 1 doesn’t teach a particle diameter that falls within the claimed ranges, Nishikawa teaches that the average particle diameter of the pigment included in the yellow ink is 50-200nm, from the standpoint of obtaining a bright yellow, which overlaps with the claimed “at most 80nm,” “15-70nm,” “15-60nm,” and “25-50nm” [0013 and 0020].  Therefore, it would have been prima facie obvious for a person of skill in the art at the time the invention was made to optimize the size of the particle based on the desired brightness of the yellow pigment, absent evidence showing the claimed ranges to be critical.

MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 

	MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
While Nishikawa does not teach the particle size on a particle number basis, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 
The instant claims recite “UV-protective” composition, the phrase “UV-protective” is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art makes obvious the structural limitations being claimed, the composition of the prior art is capable of  being a UV-protective composition, absent factual evidence to the contrary.
Claims 56-58, 65-66 and 70-72 recite properties of the instant composition or properties of BaTiO3 , such as critical wavelength, UV absorbance selectivity, polydispersity, etc.  As the prior art makes obvious the structural limitations of the instant claims, the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613